— Appeal by the defendant from a judgment of the County Court, Suffolk County (Weiss-man, J.), rendered May 28, 1985, convicting him of robbery in the second degree, robbery in the third degree (two counts), and grand larceny in the second degree, upon a jury verdict, and imposing sentence. The defendant, pro se, has submitted a brief in which he, inter alia, argues that he was denied effective assistance of appellate counsel.
Ordered that Stanley J. Krawitz is relieved as attorney for the defendant and he is directed to turn over all papers in his possession to new counsel assigned herein; and it is further,
Ordered that Alan Schneier, of 115 S. Corona Ave., Valley Stream, N. Y., 11580, is assigned as counsel to perfect the appeal; and it is further,
Ordered that the People are directed to furnish a copy of the stenographic minutes to the new assigned counsel; and it is further,
*756Ordered that new counsel shall serve and file a brief on behalf of the defendant within 90 days of the date of this decision and order and the People shall serve and file their brief within 120 days of the date of this decision and order; by prior decision and order of this court, the defendant was granted leave to prosecute the appeal on the original papers (including the typewritten stenographic minutes) and on the typewritten briefs of the parties, who were directed to file nine copies of their respective briefs and to serve one copy on each other; and it is further,
Ordered that in the interim, the appeal is to be held in abeyance.
Based upon this court’s independent review of the record, the brief submitted by the assigned counsel, and the defendant’s pro se supplemental brief, we conclude that the defendant was denied effective assistance of appellate counsel. Under the circumstances, the defendant’s appeal must be held in abeyance, his assigned counsel relieved, and new appellate counsel assigned to serve and file a brief on behalf of the defendant (see, People v Casiano, 67 NY2d 906; People v Gonzalez, 47 NY2d 606). Bracken, J. P., Weinstein, Rubin and Kooper, JJ., concur.